Citation Nr: 1230748	
Decision Date: 09/07/12    Archive Date: 09/10/12

DOCKET NO.  06-20 394	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 30 percent for cancer of the right lung, status post resection of the right lower lung. 

2.  Entitlement to a total disability rating for individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran and an observer



ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to March 1969. 

This case was originally before the Board of Veterans' Appeals (Board) on appeal from a September 2005 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO).  

The case was then remanded by the Board in September 2009 for further development.  After completing the requested development to the extent possible, a September 2010 supplemental statement of the case continued the 30 percent rating.  In January 2011, the Board affirmed the RO's denial of a disability rating in excess of 30 percent for cancer of the right lung, status post resection of the right lower lung.  

The Veteran appealed the Board's January 2011 decision to the United States Court of Appeals for Veterans Claims (Court).  In an August 2011 Order, the Court granted the parties' Joint Motion to vacate and remand the Board's decision for action consistent with the directives contained therein.  The case was again remanded by the Board in December 2012 for a hearing before a Veterans Law Judge.  It has now been returned to the Board for further appellate consideration.  

The Board further notes that the TDIU issue as stated above was not certified for appeal.  However, when evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for a TDIU will be considered "part and parcel" of the claim for benefits for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  As the Veteran has claimed that he stopped working due to symptoms of his service-connected lung cancer residuals and service-connected PTSD, the issue of entitlement to a TDIU has been raised.  See, e.g., Notice of Disagreement received in January 2006, December 2009 VA examination report, and June 2010 hearing transcript (Tr.) at page 2.  Given the foregoing, the Board has recharacterized the claim to include entitlement to a TDIU. 

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

During the course of the appeal, the Veteran has not been shown to have Forced Expiratory Volume in one second (FEV-1) of 55 percent predicted or less; or Forced Expiratory Volume in one second to Forced Vital Capacity (FEV-1/FVC) of 55 percent or less; or Diffusion Capacity of the Lung for Carbon Monoxide by the Single Breath Method (DLCO (SB)) of 55 percent predicted or less; or maximum oxygen consumption of 20 ml/kg/min or less (with cardiorespiratory limit); cor pulmonale, pulmonary hypertension as shown by echocardiogram or cardiac catheterization, or episodes of acute respiratory failure.  The Veteran does not require oxygen therapy. 


CONCLUSION OF LAW

The criteria for an initial disability rating in excess of 30 percent for cancer of the right lung, status post resection of the right lower lung are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.96, 4.97, Diagnostic Code (DC) 6844 (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2011).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 2008).  This notice must be provided prior to an initial decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The VCAA notice requirements apply to all five elements of a service connection claim:  (1) veteran status; (2) existence of disability; (3) connection between service and the disability; (4) degree of disability; and (5) effective date of benefits where a claim is granted.  Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).

If complete notice is not provided until after the initial adjudication, such a timing error can be cured by subsequent legally adequate VCAA notice, followed by readjudication of the claim, as in a Statement of the Case (SOC) or Supplemental SOC (SSOC).  Moreover, where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In this case, where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated; it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Here, a pre-adjudication letter dated in April 2005 informed the Veteran of the information and evidence necessary to substantiate his underlying claim for service connection.  By a September 2005 rating action, the RO granted service connection for cancer of the right lung, status post resection of the right lower lung and assigned an initial 100 percent disability rating from January 12, 2005 and a noncompensable disability rating from August 1, 2005.  

Following receipt of notification of the September 2005 determination, the Veteran perfected a timely appeal with respect to the rating assigned.  Subsequently, in a June 2006 rating decision, the RO increased the rating to 30 percent, effective August 1, 2005.  A January 2010 letter informed the Veteran of how disability ratings and effective dates are assigned.  See Dingess v. Nicholson, supra.  

Clearly, based on this evidentiary posture, the Veteran's claim for a higher rating is based on his disagreement with the assignment of the specific evaluations following the grant of service connection for his lung cancer.  Dingess, supra; Dunlap v. Nicholson, 21 Vet. App. 112, 116-117 (2007).  In addition, the timing defect of the January 2010 letter was cured by the RO's subsequent readjudication of this claim and issuance of the Supplemental Statement of the Case in September 2010.  Thus, the Board concludes that all required notice has been given to the Veteran.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  

VA has also satisfied its duty to assist the Veteran in the development of his claim.  His in-service and relevant post-service medical reports are of record and VA examinations were obtained in June 2005 and December 2009.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the December 2009 VA examination obtained in this case is more than adequate, as it provides sufficient detail to rate the Veteran's service-connected lung cancer residuals, including a thorough discussion of the effect of his symptoms on his functioning.  

Thus, the Board concludes that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of his claim.  No useful purpose would be served in remanding this matter for yet more development.  A remand would result in unnecessarily imposing additional burdens on VA, with no additional benefit to the Veteran.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); & Quartuccio v. Principi, supra.  


Law and Analysis

In the current appeal, the Veteran contends that his service-connected cancer of the right lower lung, status post resection is more disabling than is reflected in the current 30 percent disability rating.

Disability evaluations are determined by comparing a veteran's present symptomatology with the criteria set forth in the VA Schedule for Rating Disabilities, which is based upon average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2011).  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  

The Veteran's entire history is considered when making disability evaluations.  38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  Although a review of the recorded history of a disability is necessary in order to make an accurate evaluation, see 38 C.F.R. §§ 4.2, 4.41, the regulations do not give past medical reports precedence over current findings where such current findings are adequate and relevant to the rating issue.  See Francisco v. Brown, 7 Vet. App. 55 (1994); Powell v. West, 13 Vet. App. 31 (1999).  However, where the question for consideration is the propriety of the initial evaluation assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged rating" is required.  See Fenderson v. West, 12 Vet. App. 119 (1999).  The Court has also held that staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

The Veteran's cancer of the right lung, status post resection of the right lower lung is rated under DC 6844, which provides that post-surgical residuals of lobectomy will be rated under the general rating formula for restrictive lung diseases.  This diagnostic code rates the severity of pulmonary disorders based primarily on objective numerical results of pulmonary function testing (PFT).  

Under DC 6844, the General Rating Formula for the Respiratory System, Restrictive Lung Disease provides a 30 percent rating when PFT shows a forced expiratory volume in 1 second (FEV-1) that is 56 to 70 percent predicted, or FEV-1/forced vital capacity (FVC) of 56 to 70 percent, or when the diffusion capacity of the lung for carbon monoxide (DLCO) is 56 to 65 percent predicted.  A 60 percent rating is assigned where FEV-1 is 40 to 55 percent predicted, or FEV-1/FVC is 40 to 55 percent, or DLCO is 40 to 55 percent predicted, or when maximum oxygen consumption is 15 to 20 ml/kg/min (with cardiorespiratory limit).  A 100 percent rating is assigned when FEV-1 is less than 40 percent predicted, or FEV-1/FVC is less than 40 percent, or when DLCO is less than 40 percent predicted, or when maximum exercise capacity is less than 15 ml/kg/min oxygen consumption (with cardiac or respiratory limitation), or there is cor pulmonale, or, right ventricular hypertrophy, or, there is pulmonary hypertension as shown by echocardiogram or cardiac catheterization, or where there are episodes of acute respiratory failure, or where outpatient oxygen therapy is required.  38 C.F.R. § 4.97 (2011). 

A revised regulation clarifying evaluation of respiratory conditions became effective October 6, 2006.  See 38 C.F.R. § 4.96(d).  The change in the regulations did not alter any of the specific criteria under DC 6844, but rather specifies how the evaluation criteria are applied, including when a PFT is required to evaluate the disability, when to apply pre-bronchodilator values for rating purposes, and which PFT result to use (FEV-1 versus FEV-1/FVC versus DLCO (SB)) when the level of evaluation would differ depending on the test used.  Specifically, the revision provides that when applying Diagnostic Codes 6600, 6603, 6604, 6825-6833 and 6840-6845, post-bronchodilator studies are required.  

In this case, the Veteran was diagnosed with lung cancer in 2004.  At that time, he had not had any prior pulmonary or breathing problems.  In January 2005 he underwent a right lower lobectomy.  The Veteran did not require radiation or chemotherapy, and there was no evidence of metastasis.  He had the preoperative and postoperative diagnosis of carcinoma of the lung and chronic obstructive pulmonary disease (COPD).  

During VA examination in June 2005, the examiner noted the Veteran's history of lung cancer diagnosed in January 2005.  At that time a chest X-ray showed a mass in the right lung and following a complete work-up the Veteran had a right lobectomy in January 2005 with a residual scar of the right lateral chest area measuring about 16 inches.  The scar was nontender to palpation and well healed.  There was no pain or adherence to underlying tissue.  The scar was stable with no functional limitation.  The Veteran's history was also significant for a right femoral popliteal procedure in March 2005.  The Veteran had been a smoker of 1 pack a day for many years and continued to smoke about a pack of cigarettes a week.  The Veteran had been employed as a corrections officer for 15 years.  

His current symptoms included night sweats, a dry cough, and weight loss of about 10 pounds in the past 6 months.  He denied daytime hypersomnolence, hemoptysis or any pain in his right cheat area.  A chest X-ray report showed some blunting of the right costophrenic angle, which may have reflected a right effusion.  Otherwise the right lung was clear.  However, no PFT was performed.  The clinical impression was status post right chest lobectomy for carcinoma.

The Veteran submitted a private PFT from November 2005.  The pre-bronchodilator results of these tests revealed an FEV-1 of 70 percent, a FVC of 82 percent, FEV 1/FVC of 71 percent, and a DLCO (SB) of 42 percent.  Post-bronchodilator results were not reported.

The Veteran was afforded a VA examination in December 2009.  The examiner noted the Veteran's diagnosis of lung cancer in late 2004 was an incidental finding discovered during testing to evaluate problems with right leg circulation.  In January 2005, the Veteran underwent a right lower lobectomy.  He did not require radiation or chemotherapy and there was no evidence of metastasis at the time of the diagnosis and no evidence of recurrence or metastasis afterwards.  The Veteran reported that since the lobectomy, he had had symptoms of fatigue and more severe shortness of breath than before the lung resection.  He stated that he had shortness of breath with activity, but no symptoms with rest and that these symptoms had been consistent for about four to five years.  There has been no incapacitation as far as hospitalizations, but the symptoms could occur several times daily depending on his attempted activity level.  After recovery the Veteran attempted to return to work as a prison guard, but could not do all the required physical tasks due to symptoms of shortness of breath.  The Veteran had been a smoker from 1967 until that year stopping four months earlier.  He also had a diagnosis of COPD.  

On examination, heart sounds and chest expansion were both normal and there were no respiratory abnormalities noted.  There was no pulmonary embolus, and no aortic dissection or infiltration seen.  There was also no evidence of CHF, cor pulmonale, pulmonary hypertension, right ventricular hypertrophy or dysfunction or respiratory failure.  Corresponding post-bronchodilator PFT findings show a FEV-1 of 77 percent, a FVC of 86 percent, FEV 1/FVC of 63 percent, and a DLCO (SB) of 70 percent.  

The examiner referred to PFT results from December 2004, prior to the lobectomy, which showed a mild obstructive pattern.  He noted that not surprisingly after having a lobe of the lung removed the Veteran had clinically significant shortness of breath with exertion and apparently could no longer function properly in his regular job as a prison guard and went on disability.  PFT results from November 2005 showed a significant decrease in lung function as far as diffusion capacity and a moderate obstructive pattern, which again was not surprising since a portion of the lung had been removed.  While the Veteran reported symptoms with moderate exertion, he has little in the way of symptoms while at rest or doing light activity and this has generally remained the same over the last 4-5 years.  The examiner also noted the current PFT from September 2009 was stable or showed some improvement in the lung function since the November 2005 test.  The examiner noted continued moderate obstructive lung defect and mild decrease in the diffusing capacity.  

The examiner found it interesting that the Veteran reported some worsening of symptoms with exertion and was still smoking up to a few months earlier as it would be expected to see some worsening of the numbers.  He noted that presumably the Veteran's body had adapted somewhat to having less lung tissue and that the remaining lung had some improvement in its efficiency.  As far as the Veteran's lung function affecting his ability to work, the examiner agreed that he most likely would have difficulty with a physically active job, but indicated the Veteran could do a more sedentary job.  

The Board finds that when the 2009 PFT findings are applied to the rating criteria, the results do not show that the Veteran's service-connected status post right upper lobectomy meets the criteria for higher than the 30 percent rating already assigned.  As the Veteran's FEV-1 and FEV-1/FVC both exceed 70 percent of predicted value on VA examination, his service-connected lung cancer residuals do not warrant a higher rating.

The Board is well aware that the Veteran's pre-bronchodilator DLCO (SB) reading of 42, as measured in November 2005, did fall within the parameters for a 60 percent schedular rating.  While this may be the case, VA assesses pulmonary function after bronchodilation.  As the explanatory comments in the Federal Register make clear, post-bronchodilation pulmonary function test [PFT] results are to be used in evaluating the severity of the lung disease under the Schedule.  See 61 Fed. Reg. 46720, 46723 (Sept. 5, 1996) (in response to a comment recommending that VA specify that pulmonary function be tested before bronchodilation in order to reflect ordinary conditions of life, VA disagreed, finding "The American Lung Association/American Thoracic Society Component Committee on Disability Criteria recommends testing for pulmonary function after optimum therapy.  The results of such tests reflect the best possible functioning of an individual and are the figures used as the standard basis of comparison of pulmonary function.  Using this standard testing method assures consistent evaluations."). 

Since the November 2005 test results were obtained pre-bronchodilator, for VA rating purposes they are neither as accurate or useful as the test results obtained by VA in 2009, and thus do not provide a basis for an evaluation in excess of 30 percent.  The remaining evidence is also negative for treatment or complaints indicative of increased or worsening disability.  Clearly the Veteran has an ongoing problem with his respiratory symptoms, however the medical evidence does not show any findings of malignant neoplasms, maximum exercise capacity less than 21 ml/kg/min oxygen consumption (with cardiac or respiratory limitation), cor pulmonale, pulmonary hypertension, episodes of acute respiratory failure, or the need for oxygen therapy.  

The Board has also considered rating the Veteran's service-connected lung cancer residuals under other diagnostic codes pertaining to restrictive lung disease, in order to provide him with the most beneficial rating.  However, there is no evidence that he has diaphragm paralysis or paresis, spinal cord injury with respiratory insufficiency, kyphoscoliosis, pectus excavatum, pectus carinatum, traumatic chest wall defect, pneumothorax, hernia, chronic pleural effusion of fibrosis, sarcoidosis, or sleep apnea.  38 C.F.R. § 4.97, DCs 6840-6847 (2011).

Based on the general rating formula for restrictive lung disease, an evaluation in excess of 30 percent for the Veteran's lung cancer residuals is not warranted, and must be denied.  The Board has reviewed the claim mindful of the guidance of Fenderson, supra.  The current level of disability shown is encompassed by the current 30 percent disability rating assigned, and, with due consideration to the provisions of 38 C.F.R. § 4.7, a higher evaluation is not warranted for this disability for any portion of the time period under consideration.  

ORDER

An initial disability rating in excess of 30 percent for cancer of the right lung, status post resection of the right lower lung is denied. 


REMAND

As noted in the Introduction, the Veteran raised a claim for a TDIU during the pendency of this appeal.  His January 2006 Notice of Disagreement indicated that he had to take his disability pension due to in part to lung cancer.  In addition, a June 2012 private vocational assessment indicated that as a result of a combination of lung cancer and posttraumatic stress disorder (PTSD) the Veteran had not been employable since 2004.  The Veteran's statements and the June 2012 report are sufficient to raise the issue of entitlement to TDIU.  Rice v. Shinseki, 22 Vet. App. at 454.  Therefore, the issue of TDIU is raised by the record and is properly before the Board.  

TDIU ratings may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.34l, 4.16(a) (2011).  However, even when the percentage requirements are not met, entitlement to a total rating, on an extraschedular basis, may nonetheless be granted, in exceptional cases, when the veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  38 C.F.R. §§ 3.321(b), 4.16(b). 

That said, the rating boards are required to submit to the Director of Compensation and Pension Service, for extraschedular consideration, all cases of Veterans who are unemployable by reason of service-connected disabilities, but who failed to meet the percentage standards set forth in 38 C.F.R. § 4.16(a).  Bowling v. Principi, 15 Vet. App. 1 (2001).  Thus, the Board is precluded by regulation from assigning a TDIU on an extraschedular basis in the first instance and must refer this case to the Director of the Compensation and Pension Service for such consideration.  The Veteran in this case does not meet the schedular requirements of 38 C.F.R. § 4.16(a) for TDIU.  He is currently in receipt of a 30 percent disability rating for PTSD; a 30 percent disability rating for lung cancer, status post resection of the right lower lung, and non compensable disability ratings for scars, residuals of shell fragment wounds of the right wrist, hand and left ankle, and tinea cruris.  The Veteran's combined disability rating is 50 percent.

Therefore, a remand is required for referral to the Director of Compensation and Pension for extraschedular consideration.  See 38 C.F.R. § 4.16(b). 

Accordingly, the case is REMANDED for the following action:

1.  The RO must review the claims file and ensure that all notification and development action required by 38 U.S.C.A. §§ 5102 , 5103, and 5103A (West 2002) are fully complied with and satisfied, with respect to whether the Veteran is entitled to a TDIU.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

2.  After the notice above has been provided and after undertaking any other development deemed necessary, to include ordering a VA examination(s) if deemed necessary, refer this case to the Chief Benefits Director or the Director, Compensation and Pension Service, for the consideration of the assignment of a TDIU on an extraschedular basis under 38 C.F.R. §4.16(b) (2011).  Unless the benefits sought on appeal are granted, the Veteran and his representative should be furnished a supplemental statement of the case, to include information regarding why the Veteran failed to meet the requirements for an extraschedular evaluation, and afforded an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


